Citation Nr: 0512204	
Decision Date: 05/03/05    Archive Date: 05/18/05

DOCKET NO.  03-18 543A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an earlier effective date than January 2, 
1998, for assignment of a 20 percent rating for residuals of 
a fracture of the right ankle with degenerative joint 
disease, to include the question of whether there was clear 
and unmistakable error (CUE) in the May 1991 rating decision 
which granted service connection but only assigned a 10 
percent rating for a residual of a fracture of the right 
ankle with reflex sympathetic dystrophy.  

2.  Entitlement to an earlier effective date than January 2, 
1998, for assignment of a 20 percent rating for residuals of 
a fracture of the left ankle with degenerative joint disease, 
to include the question of whether there was CUE in the May 
1991 rating decision which granted service connection but 
only assigned a noncompensable rating for a residual of a 
fracture of the left ankle. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

Appellant, M.B.


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel


INTRODUCTION

The veteran had active military service from April 1984 to 
January 1991. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, which determined that there was not CUE 
in the May 1991 rating decision which granted service 
connection for a residual of a fracture of the right ankle 
with reflex sympathetic dystrophy and assigned a 10 percent 
rating, and also granted service connection for residuals of 
a fracture of the left ankle, but only assigned a 
noncompensable rating.


FINDINGS OF FACT

1.  In a May 1991 rating decision, the RO granted service 
connection for a residuals of a fracture of the right ankle 
with reflex sympathetic dystrophy, and assigned a 10 percent 
rating for the veteran's right ankle disability.  

2.  The May 1991 rating decision regarding the right ankle 
was consistent with and supported by the applicable law and 
the evidence then of record.

3.  In the May 1991 rating decision, the RO granted service 
connection for residuals of a fracture of the left ankle and 
assigned a noncompensable rating for the veteran's left ankle 
disability.  

4.  The May 1991 rating decision regarding the left ankle was 
consistent with and supported by the applicable law and the 
evidence then of record.

5.  The veteran filed a claim for an increase in the rating 
for his right and left ankle conditions in July 1998.

6.  At the time the veteran filed his July 1998 claim for an 
increased rating, he submitted a VA Medical Center treatment 
record showing treatment for his ankles dated January 2, 
1998.  


CONCLUSIONS OF LAW

1.  The May 1991 rating decision that granted service 
connection for residuals of a fracture of the right ankle 
with reflex sympathetic dystrophy, and assigned a 10 rating 
was not clearly and unmistakably erroneous. 38 U.S.C.A. §  
7105 (West 2002); 38 C.F.R. §§ 3.104, 3.105(a) (2004).

2.  The May 1991 rating decision that granted service 
connection for residuals of a fracture of the left ankle, and 
assigned a noncompensable rating was not clearly and 
unmistakably erroneous. 38 U.S.C.A. §  7105 (West 2002); 38 
C.F.R. §§ 3.104, 3.105(a) (2004).

3.  The assignment of an effective date earlier than January 
2, 1998, for an award of a 20 percent rating for residuals of 
a fracture of the right ankle with degenerative joint disease 
is not warranted.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§§ 3.1, 3.155, 3.157, 3.400 (2004).



4.  The assignment of an effective date earlier than January 
2, 1998, for an award of a 20 percent rating for residuals of 
a fracture of the left ankle with degenerative joint disease 
is not warranted.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§§ 3.1, 3.155, 3.157, 3.400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

Service medical records show that at the veteran's induction 
examination in September 1983, he stated that he broke his 
ankle in 1977.  The examiner stated that the right ankle was 
healed with no scar.  The veteran was put on physical profile 
for a ligamental sprain of his right ankle in May 1984.  He 
complained of recurrent ankle twists since entrance into 
service.  

He suffered a medial avulsion fracture in his left ankle in 
September 1989.  Assessment in December 1989 was chronic 
sprain of the left ankle and instability of motion.  

The veteran was examined in November 1990 prior to leaving 
service.  Range of motion of the left ankle showed 
dorsiflexion of 10 degrees, plantar flexion of 28 degrees, 
sub-talar inversion of 20 degrees, and eversion of 10 
degrees.  The right ankle had 4 degrees of dorsiflexion, 30 
degrees of plantar flexion, 15 degrees of sub-talar 
inversion, and 10 degrees of eversion.  There was no edema, 
heat, or redness.  Posterior tibial and dorsalis pedis pulses 
were full and symmetrical.  The veteran had non-specific 
complaints of discomfort at the limits of range of motion.  
There was tenderness along the course of the posterior 
tibialis tendon, medially on the right heel, and along the 
anterior right joint line.  

The physical evaluation board met in November 1990.  It found 
that the veteran had activity limitations imposed which 
precluded adequate performance of his normal duties.  His 
disabilities were described as painful right ankle with 
residual stiffness and saphenous nerve neuroma-type pain, 
status-post sympathetic reflex dystrophy.  The recommended 
disability percentage for the right and left ankles was 30 
percent.  

The veteran underwent a VA examination in March 1991. 
Regarding the right ankle, it was noted that the veteran 
fractured it in high school.  It was noted that the veteran 
received extensive physical therapy, but was unable to return 
to full duty and was eventually discharged in January 1991.  
The veteran described continued right ankle pain.  He stated 
that used Tylenol with Codeine rarely, and had learned to 
live with his discomfort.  He stated that he wore elastic 
ankle supports that had struts on both ankles.  Regarding the 
left ankle, the veteran described pain and loss of motion, 
with episodic crepitus.  

Examination of the right ankle showed a one-inch scar over 
the anterior right medial malleolus.  The scar was tender and 
sensitive.  He had approximately 75% of motion of the right 
ankle.  The drawer test was negative.  The left ankle showed 
discomfort with full range of motion, and there was some 
evidence of chronic bony swelling over the lateral malleolus.  

Impression was status-post right ankle fracture, with reflex 
sympathetic dystrophy, and status-post left ankle fracture 
with osteoarthritis.  X-rays showed no acute fractures; small 
bone densities at the distal aspect of the medial malleolus 
bilaterally representing either old avulsion fragments or 
accessory ossicles; small osteophytes at the dorsal aspect of 
the talus and navicular and possibly at the anterior aspect 
of the tibia; ankle joints appearing intact bilaterally.  

In a May 1991 rating decision, the RO granted service 
connection for residuals of a fracture of the right ankle 
with reflex sympathetic dystrophy and assigned a 10 percent 
rating.  The RO also granted service connection for residuals 
of a fracture of the left ankle and assigned a noncompensable 
rating.  

In an August 1995 rating decision, the RO increased the 
veteran's rating for his left ankle condition to 10 percent 
disabling.  It denied the veteran's claim for an increased 
rating for his right ankle from 10 percent.  The veteran was 
informed of the decision in August 1995 but did not appeal.  

In a statement dated July 1998, the veteran raised a claim 
for an increased rating for his ankle condition.  The veteran 
submitted VA Medical Center treatment records with the 
statement.  Treatment records from January 2, 1998, show that 
the veteran was seen for constant tingling, numbness, and 
burning in his ankles.  

In a December 2000 rating decision, the RO increased the 
veteran's rating for his ankle disabilities to 20 percent for 
each ankle, effective January 2, 1998.  The effective date 
was assigned because the veteran was seen for VA treatment 
regarding his ankles on said date, complaining of ankle pain.  
The RO also granted the veteran a separate 10 percent rating 
for status/post sympathetic reflex dystrophy of the right 
ankle with saphenous nerve neuroma type pain.  

The veteran was afforded a RO hearing in May 2004.  He 
testified that he believed filing an appeal with the May 1991 
decision.  He testified that in 1991 he went to a friend's 
house in Colorado Springs and was accepted for vocational 
rehabilitation.  He stated that he thought he filed an appeal 
with the office in Colorado in 1991.  

The veteran was afforded a hearing before a traveling member 
of the Board in October 2004.  He testified that he was 
hospitalized for his ankle from January to September of 1989.  
He testified that his ankles clicked when he walked after 
leaving service.  



Whether there was clear and unmistakable error (CUE) in the 
May 1991 rating decision which granted service connection but 
only assigned a 10 percent rating for a residual of a 
fracture of the right ankle with reflex sympathetic 
dystrophy, and which granted service connection for a 
residuals of a fracture of the left ankle, but only assigned 
a noncompensable rating.

The veteran claims that he should have been granted higher 
initial ratings for his left and right ankle disabilities 
than the 10 percent and noncompensable ratings he was 
assigned in the May 1991 rating decision.  

It is noted initially that provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), are not applicable to claims 
of clear and unmistakable error (CUE).  Livesay v. Principi, 
15 Vet. App. 165 (2001).  

Under applicable criteria, previous determinations which are 
final and binding, including decisions as to degree of 
disability, will be accepted as correct in the absence of 
CUE.  Where evidence establishes such error, the prior 
decision will be reversed or amended. 38 C.F.R.§ 3.105(a) 
(2004).

The United States Court of Appeals for Veterans Claims 
(Court) has addressed the question of determining when there 
is CUE present in a prior decision.  In this regard, the 
Court has propounded a three-pronged test.  These are (1) 
either the correct facts, as they were known at the time, 
were not before the adjudicator (i.e., more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied; (2) the error must be undebatable 
and of the sort which, had it not been made, would have 
manifestly changed the outcome at the time it was made; and 
(3) a determination that there was clear and unmistakable 
error must be based on the record and law that existed a the 
time of the prior adjudication in question. Russell v. 
Principi, 3 Vet. App. 310 (1992).

In Fugo v. Brown, 6 Vet. App. 40 (1993), the Court refined 
and elaborated on the test set forth in Russell.  In Fugo the 
court stated,

...CUE is a very specific and rare kind of 'error.'  It is 
the kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.... If a 
claimant-appellant wishes to reasonably raise CUE there must 
be some degree of specificity as to what the alleged error is 
and, unless it is the kind of error...that, if true, would be 
CUE on its face, persuasive reasons must be given as to why 
the result would have been manifestly different but for the 
alleged error.  It must be remembered that there is a 
presumption of validity to otherwise final decisions, and 
that where such decisions are collaterally attacked, and a 
CUE claim is undoubtedly a collateral attack, the presumption 
is even stronger.

The essence of a claim of clear and unmistakable error is 
that it is a collateral attack on an otherwise final rating 
decision by a VA Regional Office. Smith v. Brown, 35 F. 3d 
1516, 1527 (Fed. Cir. 1994).  As such, there is a presumption 
of validity which attaches to that final decision, and when 
such a decision is collaterally attacked, the presumption 
becomes even stronger. See Fugo at 44.  Therefore, a claimant 
who seeks to obtain retroactive benefits based on clear and 
unmistakable error has a much heavier burden than that placed 
upon a claimant who seeks to establish prospective 
entitlement to VA benefits. See Akins v. Derwinski, 1 Vet. 
App. 228, 231 (1991); See also Berger v. Brown, 10 Vet. App. 
166, 169 (1997) (Recognizing a claimant's "extra-heavy 
burden" of persuasion before the Court in a claim of clear 
and unmistakable error).  

At the time of the May 1991 rating decision, governing laws 
and regulations regarding the ankle provided that:

When there is marked limited motion of the ankle, then a 20 
percent rating is assigned.  When there is moderate limited 
motion of the ankle, then a 10 percent rating is assigned.  
38 C.F.R. § 4.71 (a), Diagnostic Code 5271 (1990).

The standard ranges of motion of the ankle were 20 degrees of 
dorsiflexion and 45 degrees of plantar flexion. 38 C.F.R. § 
4.71, Plate II (1990).  When there is ankylosis of the ankle 
and it is in plantar flexion less than 30 degrees, then a 20 
percent rating is assigned.  When there is ankylosis of the 
ankle in plantar flexion between 30 and 40 degrees or in 
dorsiflexion between 0 and 10 degrees, then a 30 percent 
rating is assigned.  Where there is ankylosis of the ankle in 
plantar flexion at more than 40 degrees, or in dorsiflexion 
at more than 10 degrees or with abduction, adduction, 
inversion or eversion deformity, then a 40 percent rating is 
assigned.  38 C.F.R. § 4.71 (a), Diagnostic Code 5270 (1990).

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (1990).  

Under Diagnostic Code 5003 for degenerative arthritis, such 
disability is to be rated according to limitation of motion 
of the knee.  The law provides that, to warrant a separate 
rating for arthritis, the veteran must at least be entitled 
to a noncompensable rating under limitation of motion.  If 
limitation of motion exists which is noncompensable, then a 
10 percent rating is to be assigned.  If there is no 
limitation of motion, the veteran can still be assigned a 10 
percent rating if there is x-ray evidence of involvement of 2 
more major joints or 2 or more minor joints.  38 C.F.R. § 
4.71a, Diagnostic Code 5003 (1990).  

In May 1991, the RO granted service connection and assigned a 
10 percent rating for residuals of a fracture of the right 
ankle with reflex sympathetic dystrophy, and granted service 
connection and assigned a noncompensable rating for residuals 
of a fracture of the left ankle, applying Diagnostic Code 
5271, in both instances.  The veteran argues that he should 
have been assigned higher ratings under applicable diagnostic 
codes.

Under Diagnostic Code 5271, the veteran was not entitled to a 
20 percent rating for his right ankle disability at the time 
of the May 1991 rating decision.  At the March 1991 VA 
examination, the examiner commented that the veteran had 75% 
of motion of the right ankle.  This is not the equivalent of 
marked limitation of motion, which is the criterion necessary 
for a 20 percent rating.  While the veteran had worse 
findings at the time of his November 1990 separation 
examination (4 degrees of dorsiflexion and 30 degrees of 
plantar flexion), when those findings are combined with the 
findings of the March 1991 VA examination, it certainly 
cannot be concluded that the assignment of the 10 percent 
rating (as opposed to a 20 percent rating) was an undebatable 
error.  

Similarly, the fact that the veteran was not granted a 
separate rating for his reflex sympathetic dystrophy in the 
right ankle (as he was in January 1999) cannot be considered 
CUE.  The RO chose to rate the veteran's ankle disability as 
one service-connected condition, labeled as residuals of a 
fracture of the right ankle with reflex sympathetic 
dystrophy.  There simply were not many findings made 
regarding the veteran's reflex sympathetic dystrophy at his 
March 1991 VA examination.  

To the extent that the March 1991 VA examination was not 
adequate for rating purposes, any allegations that VA 
examinations provided to the veteran were inadequate or 
incomplete are insufficient to satisfy the criteria for a 
valid CUE claim.  Any deficiencies in examinations leave only 
an incomplete record, rather than an incorrect one, and are 
thus not CUE.  See Caffrey v. Brown, 6 Vet.App. 377, 383-384 
(1994).  To the extent prior case law provided otherwise, 
that case law has since been overturned.  See Cook v. 
Principi, 318 F. 3d (Fed. Cir. 2002) (overturning the concept 
in Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999), to the 
extent that "grave procedural error" vitiates the finality of 
a decision).  

The veteran was also not entitled to a 10 percent rating for 
his left ankle disability at the time of the May 1991 rating 
decision.  At the March 1991 VA examination, the veteran had 
full range of motion.  The examiner did not comment that the 
veteran had pain on motion, but rather stated only that the 
veteran had discomfort in the left ankle.  This is not the 
equivalent of moderate limitation of motion, which is the 
criterion necessary for a 10 percent rating.  While the 
veteran had worse findings at the time of his November 1990 
service examination (10 degrees of dorsiflexion and 28 
degrees of plantar flexion), when those findings are combined 
with the findings of the March 1991 VA examination, it 
certainly cannot be concluded that the assignment of the 
noncompensable rating (as opposed to a 10 percent rating) was 
an undebatable error.  

The Court did not decide DeLuca v. Brown 8 Vet. App. 202 
(1995) (which held that ratings solely on the basis of loss 
of range of motion must consider 38 C.F.R. §§ 4.40 and 4.45 
until after the May 1991 decision.  Similarly, regarding the 
veteran's noncompensable left ankle rating, the Court did not 
decide Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991) 
(which held that read together, Diagnostic Code 5003 and 
section 4.59 prescribe that a painful major joint or group of 
joints affected by degenerative arthritis, is deemed to be 
limited motion and entitled to a 10 percent rating, even 
though there is no actual limitation of motion) until July 
1991.  Accordingly, as the holdings in those decisions were 
not issued until after the May 1991 decision in question, 
those decisions are not for application.  

The veteran was not entitled to higher initial ratings under 
Diagnostic Code 5270 for either ankle as the evidence at the 
time of the May 1991 rating decision did not show ankylosis.  

The law provides that a determination as to the existence of 
CUE must be based on the record extant at the time of the 
decision in question.  Russell v. Principi, 3 Vet.App. 310, 
313-14 (1992).  Since the decision in question was rendered 
in May 1991, obviously the findings from the examinations and 
treatment records after May 1991 could not have been 
considered.  The RO based its May 1991 decision on the 
veteran's service medical records and the March 1991 VA 
examination.  

To the extent that the appellant has argued that the RO 
improperly weighed and evaluated the evidence, such 
assertions "can never rise to the stringent definition of 
[clear and unmistakable error]." Fugo, 6 Vet. App. at 44.  
The fact that other interpretations of the service medical 
records and post service evidence are arguably plausible is 
insufficient to establish clear and unmistakable error.  

Thus, in conclusion, the Board finds that there was no CUE 
with respect to application of statutory or regulatory 
provisions.  The appellant has not met the relevant burden, 
and, therefore, the May 1991 rating decision did not involve 
CUE and is final.


Entitlement to an earlier effective date than January 2, 
1998, for assignment of a 20 percent rating for residuals of 
a fracture of the right ankle with degenerative joint 
disease, and assignment of a 20 percent rating for residuals 
of a fracture of the left ankle with degenerative joint 
disease.  

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  Among other things, the VCAA amended 38 
U.S.C.A. § 5103 to clarify VA's duty to notify claimants and 
their representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA also created 
38 U.S.C.A. § 5103A, which codifies VA's duty to assist, and 
essentially states that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Implementing regulations for the VCAA 
were subsequently enacted, which were also made effective 
November 9, 2000, for the most part. 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.159).  The 
intended effect of the implementing regulations was to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and scope of assistance VA will 
provide to claimants who file a claim for benefits. 66 Fed. 
Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 and 38 CFR § 3.159(b)(1) 
(2004).  In the July 2003 Statement of the Case, and in the 
September 2004 Supplemental Statement of the Case, the RO 
informed the appellant of the requirements to succeed on his 
underlying claim of an earlier effective date than January 2, 
1998, for the 20 percent ratings for his left and right ankle 
disabilities.  Although the June 2002 VCAA letter does not 
inform the appellant what evidence he would have to submit 
regarding his claim of an earlier effective date, it is clear 
that the appellant understood the requirements to prevail on 
his claim.  He testified about his effective date claims at 
hearings in May 2004 and October 2004.  Also, it is pointed 
out that the veteran's primary contention is that there was 
CUE in the May 1991 rating decisions, and as discussed above, 
the VCAA is not applicable to claims of CUE.  Livesay v. 
Principi, 15 Vet. App. 165 (2001).

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 and 38 CFR § 3.159(b)(1) (2004).  In the June 2002 VCAA 
letter, the RO informed the appellant that the RO would get 
such things as evidence kept by the VA and any other federal 
government agencies, and that it would request private 
treatment records, if the appellant completed a release form.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 and 38 CFR § 3.159(b)(1) (2004).  The June 
2002 letter told the appellant to send the RO any private 
treatment records, or to complete a separate form for each 
provider if he wanted the RO to request the records.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 and 38 CFR § 3.159(b)(1) 
(2004).  Even though the June 2002 letter did not 
specifically request that the  appellant provide any evidence 
in her possession that pertained to her claim (as required by 
38 C.F.R. § 3.159 (b)), the general instructions in this 
letter and the supplemental statement of the case clearly 
implied that the appellant should prosecute his appeal by 
assisting in this fashion.  

In short, the RO has informed the appellant of the 
information and evidence not of record that is needed, the 
information and evidence that the VA will seek to provide, 
the information and evidence the appellant must provide, and 
requested any additional evidence the appellant has that 
pertains to the claim. 38 U.S.C.A. § 5103 and 38 CFR § 
3.159(b)(1) (2004); Quartuccio v. Principi, 16 Vet.App. 183 
(2002).   

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate his claim, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information.  He has not identified any additional, 
relevant evidence that has not been requested or obtained.  
For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claim.

Except as provided in 38 C.F.R. § 3.400(o)(2), the effective 
date of a claim for increase will be the date of receipt of 
the claim or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a), (b)(2) (West 2002); 38 C.F.R. § 3.400 
(2004).

The effective date for an increased rating for disability 
compensation benefits will be the earliest date it is 
factually ascertainable that an increase in disability has 
occurred if a claim is received within one year from such 
date, otherwise date of receipt of claim.  38 C.F.R. 
§ 3.400(o)(2) (2004).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA. 38 U.S.C.A. § 5101(a); 38 
C.F.R. § 3.151.  Any communication or action indicating an 
intent to apply for one or more benefits under the laws 
administered by VA from a claimant may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if the 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the claimant, it will 
be considered filed as of the date of the receipt of the 
informal claim.  When a claim has been filed which meets the 
requirements of § 3.151, an informal request for increase or 
reopening will be accepted as a claim.  38 C.F.R. § 3.155.  

A report of examination or hospitalization which meets the 
requirements of 38 C.F.R. § 3.157 will be accepted as an 
informal claim for benefits, if the report relates to a 
disability which may establish entitlement.  Once a formal 
claim for compensation has been allowed, receipt of one of 
the following will be accepted as an informal claim for 
increased benefits: (1) Report of examination or 
hospitalization by VA or uniformed services.  The date of 
outpatient or hospital examination or date of admission to a 
VA or uniformed services hospital will be accepted as the 
date of receipt of a claim, only when such reports relate to 
examination or treatment of a disability for which service- 
connection has previously been established or when a claim 
specifying the benefit sought is received within one year 
from the date of such examination, treatment or hospital 
admission. (2) Evidence from a private physician or layman.  
The date of receipt of such evidence will be accepted when 
the evidence furnished by or in behalf of the claimant is 
within the competence of the physician or layperson and shows 
the reasonable probability of entitlement to benefits. (3) 
State and other institutions.  When submitted by or on behalf 
of the veteran and entitlement is shown, date of receipt by 
VA of examination reports, clinical records, and transcripts 
of records will be accepted as the date of receipt of a claim 
if received from State, county, municipal, recognized private 
institutions, or other Government hospitals (except those 
described in 38 C.F.R. § 3.157(b)(1)).  These records must be 
authenticated by an appropriate official of the institution.  
Benefits will be granted if the records are adequate for 
rating purposes; otherwise findings will be verified by 
official examination.  Reports received from private 
institutions not listed by the American Hospital Association 
must be certified by the Chief Medical Officer of the 
Department of Veterans Affairs or physician designee. 38 
C.F.R. § 3.157.

In this instance, the evidence shows that the RO increased 
the veteran's left ankle condition to 10 percent disabling, 
and denied his claim for an increased rating for his right 
ankle condition in an August 1995 rating decision.  It 
notified the veteran of the decision in a letter dated August 
21, 1995, but the veteran did not submit a NOD within one 
year of the notification.  There is no communication in the 
claims file as to the veteran's ankles, until a letter 
received on July 7, 1998, when the veteran asserted he would 
like to file a claim for increase.  Therefore, July 7, 1998, 
should be the effective date assigned for the increase unless 
it is factually ascertainable that the increase should have 
occurred any time one year earlier than that.  38 C.F.R. 
§ 3.400(o)(2).  Considering that the veteran was seen at the 
VA Medical Center on January 2, 1998, and complained of 
nearly constant tingling, numbness, and burning in his 
ankles, the RO assigned an effective date of January 2, 1998, 
for the 20 percent ankle ratings 

However, the evidence does not show that the veteran filed a 
claim, either formal or informal, for an increase in his 
ankle ratings between August 1995 and January 2, 1998.  There 
is no evidence of VA treatment during this time which could 
constitute an informal claim under 38 C.F.R. § 3.157.  The 
veteran does not claim that he was hospitalized or examined 
by the VA for his ankles during this period.  For that 
reason, it is determined that January 2, 1998, (the date it 
became factually ascertainable that an increase had 
occurred), is the correct effective date assigned for the 
veteran's 20 percent ratings for his right and left ankle 
conditions.  

Accordingly, the claim for an effective date earlier than 
January 2, 1998, for the 20 percent rating for residuals of a 
fracture of the right ankle with degenerative joint disease, 
and the 20 percent rating for residuals of a fracture of the 
left ankle with degenerative joint disease must be denied.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal. 
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 55-57 (1990).



ORDER

The rating decision of May 1991, which granted service 
connection and assigned a 10 percent rating for residuals of 
a fracture of the right ankle with reflex sympathetic 
dystrophy was not CUE.

The rating decision of May 1991, which granted service 
connection and assigned a noncompensable rating for residuals 
of a fracture of the left ankle was not CUE.

An effective date earlier than January 2, 1998, for 
assignment of a 20 percent rating for residuals of a fracture 
of the right ankle with degenerative joint disease, is 
denied.  

An effective date earlier than January 2, 1998, for 
assignment of a 20 percent rating for residuals of a fracture 
of the left ankle with degenerative joint disease, is denied.  





	                     
______________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


